DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on April 28, 2021.
Examiner's Statement of Reason for Allowance
Claims 1, 4-10 and 15-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Control of Apps Providing Same or Similar Services in Image Forming Device Supporting Multiple Platforms.
Claims 1, 15 and 18 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] obtain information of a second app that provides a same or similar service as a service provided by the first app based on information of the first app, and is supported by a second platform different from a first platform supporting the first app; and
perform an operation to control a state of the second app on the second platform based on an operation to control a state of the first app on the first platform including controlling the second app to be in a second state corresponding to a first state on the second platform while controlling the first app to be in the first state to be controlled on the first platform or control the second app to be in a third state opposite to the first state on the second platform while controlling the first app to be in the first state to be controlled on the first platform.” along with all other limitations as required by independent claim 1.
“[15] […] instructions to obtain information of a second app that provides a same or similar service as a service provided by the first app based on the-information of the first app, and is supported by a second platform different from a first platform supporting the first app; and
instructions to control the state of the second app on the second platform, based on the operation to control the state of the first app on the first platform including controlling the second app to be in a second state corresponding to a first state on the second platform while controlling the first app to be in the first state to be controlled on the first platform or control the second app to be in a third state opposite to the first state on the second platform while controlling the first app to be in the first state to be controlled on the first platform.” along with all other limitations as required by independent claim 15.
“[18] […] determine whether there are similar apps that provide a service that is the same or similar to that provided by the first app in the list based on information of the first app, and are supported by a platform different from a first platform supporting the first app;
when it is determined that there are similar apps providing services that are the same as or similar to the service provided by the first app, group the apps in the list based on a degree of relevance between the similar apps and the first app, and display a result of the grouping through the user interface device;
obtain information of a second app that provides a same or similar service as the service provided by the first app based on the information of the first app, the second app supported by a second platform different from the first platform; and
perform an operation to control a state of the second app on the second platform based on an operation to control a state of the first app on the first platform.” along with all other limitations as required by independent claim 18.
Specifically, the closest prior art, Akiyoshi (2008/0271060) and Park (2013/0139075), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 4-10, 16, 17 and 19-26 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujisawa (2016/0044201) teaches a maximum resource use amount for use by an application is acquired for each application, the acquired maximum resource use amount and a resource amount used by the applications are stored for each application, and when an application calls a resource use API in order to acquire or release a resource, it is determined, based on the upper limit of the used resource amount and the used resource amount, whether or not to 
St Jacques, Jr. et al. (2010/0094925) teaches a system and method for automatically registering and de-registering custom application services across a fleet of multi-function document reproduction devices in an enterprise network. As described more fully herein, through an implementation of the present method, custom service solutions installed on one computer platform in the network can be automatically replicated and shared across a fleet of multi-function devices without requiring manual registration of the newly deployed service with each device. Registration makes the service user-selectable directly from the device's UI. Further, when a service goes off-line or otherwise becomes available, the service is automatically de-registered with devices whereon the service has been registered. A single instance of an application service can be rapidly replicated without manual intervention. The present system is scalable from a few nodes to many nodes as additional resources are brought online. Various embodiments hereof have also been provided. 
Rockwell (7,644,145) teaches a provisioning services platform automatically and remotely regulates service subscription and supplies replenishment. The platform comprises a provisioning server running a service consumer interface, an entity management module comprising information on machines usable with the platform such as electroreprographic marking machines, a policy and preferences module, and an order processing module, among others. The provisioned services include automated meter reads, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672